Citation Nr: 0022059	
Decision Date: 08/18/00    Archive Date: 08/23/00

DOCKET NO.  94-16 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

Entitlement to service connection for bilateral hearing loss, 
a prostate disorder, kidney stones, hypertension, and a back 
disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from September 1954 to March 
1974.

This appeal comes to the Board of Veterans' Appeals (Board) 
from July 1992 and later RO rating decisions that denied 
service connection for bilateral hearing loss, a prostate 
disorder, kidney stones, hypertension, and a back disorder.  
In April 1996, the Board remanded the case to the RO in order 
to schedule the veteran for a requested hearing before a 
member of the Board traveling to the RO ("travel board 
hearing").

The veteran and his wife testified at a "travel board 
hearing" in August 1996.  The member of the Board who 
conducted the hearing subsequently died and the veteran 
requested another "travel board hearing".  In January 1997, 
the Board remanded the case to the RO for the requested 
"travel board hearing".  In correspondence dated in January 
2000, the veteran withdrew his request for the "travel board 
hearing".



FINDINGS OF FACT

1.  Bilateral hearing loss had its onset in service.

2.  The veteran has not submitted competent (medical) 
evidence showing the presence of a chronic prostate disorder.

3.  The veteran has not submitted competent (medical) 
evidence linking his history of kidney stones or low back 
disorder, first found many years after service, to an 
incident of service or to a service-connected disability.

4.  Hypertension was not present in service or for many years 
later, and the veteran's current hypertension is not causally 
related to an incident of service or to a service-connected 
disability.


CONCLUSIONS OF LAW

1.  Bilateral sensorineural hearing loss was incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.385 (1999).

2.  The claims for service connection for a prostate 
disorder, kidney stones, and a back disorder are not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

3.  Hypertension was not incurred in or aggravated by active 
service; nor may this condition be presumed to have been 
incurred in active service; nor is this condition proximately 
due to or the result of a service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Bilateral Hearing Loss

The veteran had active service from September 1954 to March 
1974.  

Service medical records show that in February 1965, the 
veteran underwent an audiogram in conjunction with an 
evaluation with regard to his complaints of dizzy spells.  
The right ear showed decibel thresholds (ASA units converted 
to ISO units) of around 10, 10, 10, 25, and 25 at 500, 1000, 
2000, 3000, and 4000 Hertz, respectively.  The left ear 
showed decibel thresholds (ASA units converted to ISO units) 
of around 5, 0, 25, 60, and 65 at the same frequencies.  A 
report of treatment in June 1968 shows that he was issued ear 
plugs for engine room watches.  The report of his medical 
examination for separation from service in March 1974 reveals 
that he could hear the whispered voice at 15 feet with each 
ear.  The medical records do not show that hearing loss was 
diagnosed.  Nor do these records reveal that the veteran 
underwent other audiometric testing.

Service documents shows that the veteran served in the U.S. 
Navy.  His principal duty in service was refrigeration and 
air-conditioning mechanic.

Private medical reports show that the veteran underwent 
audiometric evaluations in 1987, 1990, and 1991.  These 
evaluations all showed bilateral hearing loss.

On a VA authorized audiological evaluation in January 1993, 
pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
25
75
75
LEFT
10
10
30
55
60

Speech audiometry revealed speech recognition ability of 
86 percent in the right ear and of 90 percent in the left 
ear.  The diagnoses were moderately severe to severe 
sensorineural hearing loss of the right ear, mild 
sensorineural hearing loss of the left ear at 2000 Hertz, and 
moderate to moderately severe sensorineural hearing loss of 
the left ear at 3000 to 4000 Hertz.

A private medical report dated in September 1992 notes that 
the veteran had had a number of audiograms that revealed 
bilateral severe high frequency hearing loss.  The veteran 
reported a history of exposure to loud noise in service for 
many years.

The veteran and his wife testified at a hearing before a 
member of the Board in August 1996.  The testimony was to the 
effect that the veteran was exposed to the loud noise of 
machines when working in the engine rooms of ships while in 
the U.S. Navy and that this exposure caused his current 
hearing loss.

The veteran's claim for service connection for bilateral 
hearing loss is well grounded, meaning it is plausible.  The 
Board finds that all relevant evidence has been obtained with 
regard to the claim and that no further assistance to the 
veteran is required to comply with VA's duty to assist him.  
38 U.S.C.A. § 5107(a) (West 1991).

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

For the purposes of applying VA laws, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, and 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz are 26 decibels or greater; or 
when the speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).

The January 1992 VA audiometric evaluation shows that the 
veteran has bilateral hearing loss that meets the criteria of 
38 C.F.R. § 3.385, and therefore, service connection is not 
precluded if the hearing loss can be linked to service.  
Ledford v. Derwinski, 3 Vet. App. 87 (1992).  By some medical 
authorities, decibel thresholds of 0 to 20 represent normal 
hearing, and higher threshold levels indicate some degree of 
loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Service medical records reveal that the veteran underwent one 
audiometric test in 1965 that revealed some degree of hearing 
loss in the right and left ears at 3000 and 4000 Hertz.  
While hearing loss was not diagnosed in service, the findings 
on this test indicate that he had some hearing loss in 1965.  
The post-service medical records show that he underwent his 
next audiometric test in 1987 and that bilateral hearing loss 
was found.  Bilateral hearing loss was also demonstrated on 
all hearing tests since 1987, and medical history reported by 
the veteran and testimony indicate that he was constantly 
exposed to loud noise during his many years of service.  
These statements are corroborated by service documents.

After consideration of all the evidence, the Board finds that 
it is essentially in equipoise on the question as to whether 
or not the veteran's current bilateral hearing loss is 
related to an incident of service.  Audiometric testing 
showed minimal hearing loss in service; the veteran has 
credibly testified to self-perceived hearing loss on a 
continuing basis since then; and current medical evidence 
demonstrates the presence of hearing loss disability.  Under 
the circumstances, the veteran prevails as to his claim for 
service connection for this condition with application of the 
benefit-of-doubt doctrine in his favor.  38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Hence, service connection is granted for bilateral 
hearing loss.


II.  Service Connection for a Prostate Disorder, Kidney 
Stones, and a Back Disorder

The threshold question to be answered in this case is whether 
the veteran has presented evidence of well-grounded claims 
for service connection for a prostate disorder, kidney 
stones, and a back disorder; that is, evidence which shows 
that these claims are plausible, meritorious on their own, or 
capable of substantiation.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  If he has not presented 
such claims, his appeal must, as a matter of law, be denied, 
and there is no duty on the VA to assist him further in the 
development of the claims.  Murphy at 81.  "The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court")" has also stated that a 
claim must be accompanied by supporting evidence; an 
allegation is not enough.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  In a claim of service connection, this generally 
means that evidence must be presented which in some fashion 
links a current disability to a period of military service, 
or as secondary to a disability which has already been 
service-connected.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. §§ 3.303, 3.310 (1999); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  "In order for a claim to be well-
grounded, there must be competent evidence of current 
disability (a medical diagnosis) ...; of incurrence or 
aggravation of a disease or injury in service (lay or medical 
testimony), ...; and of a nexus between the inservice injury 
or disease and the current disability (medical evidence)." 
Caluza v. Brown, 7 Vet. App. 498 (1995).

The criteria for establishing service connection for a 
disability are noted in section I of this decision.  Where 
arthritis becomes manifest to a degree of 10 percent within 
one year from date of termination of active service, it shall 
be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

A review of the record shows that service connection is 
currently in effect for status post surgical repair of right 
inguinal hernia, rated zero percent; residuals of laceration 
of the forehead, rated zero percent; hemorrhoids, rated 
zero percent; and bilateral hearing loss as noted above.

With regard to the claim for service connection for a 
prostate disorder, the service medical records do not show 
the presence of such a disorder.  Nor do the post-service 
medical records demonstrate the presence of a chronic 
prostate disorder.  A claim for service connection for a 
disability is not well grounded where there is no medical 
evidence of the claimed disorder.  Caluza, 7 Vet. App. 498.

With regard to the claim for service connection for kidney 
stones, the service medical records do not show that the 
veteran had kidney stones.  The post-service medical records 
do not indicate the presence of such a problems until the 
1990's.  A VA report of medical examination of the veteran in 
January 1992 notes a history of kidney stones and this 
condition was diagnosed by history.  The medical records, 
however, do not link this condition to an incident of service 
or to a service-connected disability.  A claim for service 
connection for a disability is not well grounded where there 
is no medical evidence linking the claimed disability to an 
incident of service or to a service-connected disability.  
Caluza, 7 Vet. App. 498.

With regard to the claim for a back disorder, the service 
medical records do not show the presence of a back disorder.  
The post-service medical records do not demonstrate the 
presence of a back disorder until the 1990's.  A report of VA 
medical examination of the veteran in January 1992 shows the 
diagnosis of mechanical low back pain, and X-rays of the 
lumbosacral spine taken in conjunction with this examination 
revealed apparent healed wedge compression fracture of L2 
with associated severe spondylosis and osteoarthritic 
changes.  The medical evidence does not link the veteran's 
current low back disorder, first found many years after 
service, to an incident of service or to a service-connected 
disability.  A claim for service connection for a disability 
is not well grounded where there is no medical evidence 
linking the claimed disability to an incident of service or 
to a service-connected disability.  Caluza, 7 Vet. App. 498.

The veteran and his wife testified before a member of the 
Board in August 1996.  This testimony and statements from the 
veteran are to the effect that he has a prostate disorder, 
kidney stones, and a back disorder that had their onset in 
service.  This lay evidence, however, is not sufficient to 
demonstrate the presence of the claimed prostate disorder.  
Nor is it sufficient to support a claim for service 
connection for kidney stones and a back disability based on 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In this case, there is no competent (medical) evidence 
showing the presence of a current prostate disorder, and 
there is no competent (medical) evidence linking the 
veteran's history of kidney stones and low back disorder, 
first found many years after service, to incidents of service 
or to a service-connected disability.  Hence, the claims for 
service connection for these disabilities are not plausible, 
and the claims are denied as not well grounded.

The Board notes that the RO denied the claims for service 
connection for a prostate disorder, kidney stones, and a back 
disorder on the merits and finds no prejudice to the veteran 
in appellate denial of the claims as not well grounded.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).

The veteran is advised that he may reopen the claims for 
service connection for a prostate disorder, kidney stones, or 
a back disorder at any time by notifying the RO of such an 
intention and submitting supporting evidence.  An example of 
supporting evidence is a medical report showing the presence 
of the claimed disorder with an opinion linking it to an 
incident of service.  Robinette v. Brown, 8 Vet. App. 69 
(1995).


III.  Service Connection for Hypertension

Service medical records show that the veteran's blood 
pressure was recorded on numerous occasions.  Some of these 
recordings include 112/82 at a reenlistment examination in 
May 1958, 156/86 in July 1959, 110/70 in October 1959, 154/62 
in June 1960, 156/84 in April 1961, 120/80 at a reenlistment 
examination in June 1963, 122/90 at a diving physical 
examination in July 1966, 128/86 at a discharge/reenlistment 
examination in March 1969, 132/92 and 134/92 of the left and 
right arms in May 1970, and 129/74 at the medical examination 
for retirement from service in March 1974.  The service 
medical records do not show the diagnosis of hypertension.  
Nor do these records show that the veteran was treated for 
this condition.

A report of VA medical examination of the veteran in January 
1992 notes a history of hypertension for several years that 
was being treated with medication.  The diagnosis was 
hypertension, well controlled on current medications.

The veteran and his wife testified at a hearing before a 
member of the Board sitting at the RO in August 1996.  The 
testimony was to the effect that the veteran was treated for 
hypertension with medication while in service or shortly 
thereafter.

The Board finds that the veteran's claim for service 
connection for hypertension is well grounded as he had some 
elevated blood pressure readings in service and he currently 
has hypertension.  Hence, this claim is plausible.  The Board 
also finds that all relevant evidence has been obtained with 
regard to the claim and that no further assistance to the 
appellant is required to comply with VA's duty to assist him.  
38 U.S.C.A. § 5107(a).

Where hypertension becomes manifest to a degree of 10 percent 
within one year from date of termination of active service, 
it shall be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken 2 or more times on at least 3 
different days.  For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  38 C.F.R. § 4.104, Code 7101 and 
Note (1).

The service medical records show that the veteran had 
occasional elevated blood pressure, but these records do not 
reveal consistently high readings to support the diagnosis of 
hypertension in service.  Nor do these medical records show 
that hypertension was diagnosed.  The veteran testified to 
the effect that he was treated for hypertension in service or 
shortly thereafter, but this is not corroborated by the 
objective service medical records and the post-service 
medical records do not show hypertension until many years 
after the veteran's retirement from service.  Nor does the 
medical evidence link this condition to an incident of 
service or to a service-connected disability.

After consideration of all the evidence, including the 
testimony, the Board finds that hypertension was not present 
in service or for many years later, and that this condition 
is not causally related to an incident of service or to a 
service-connected disability.  The preponderance of the 
evidence is against the claim for service connection for 
hypertension, and the claim is denied.  Since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.




ORDER

Service connection for bilateral hearing loss is granted.

The claims for service connection for a bladder disorder, 
kidney stones, and a back disorder are denied as not well 
grounded.

Service connection for hypertension is denied.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 
- 6 -


- 1 -


